NUMBERS 13-14-00651-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                               IN RE STATE FARM LLOYDS


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

        Relator, State Farm Lloyds (“State Farm”), filed a petition for writ of mandamus in

the above cause through which it contends that the MDL pretrial court abused its

discretion by ordering the production of discovery in native or near-native formats rather

than “reasonably usable” formats.2 By order previously issued in this cause, this Court

granted temporary relief and requested that the real parties in interest, the MDL plaintiffs,


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); TEX.
R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
        2This cause arises from MDL Nos. 13-0123, 13-0130, & 13-0418 in the 206th District Court of
Hidalgo County, Texas, the Honorable Rose Guerra Reyna presiding.
file a response to the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a),(b). Such

response has been duly filed.

      The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the applicable law, is of the opinion that the petition for writ of

mandamus should be denied for the reasons expressed in our opinion in In re State Farm

Lloyds, No. 13-14-00616-CV, 2015 WL _____ (Tex. App.—Corpus Christi Oct. 28, 2015,

orig. proceeding) (mem. op), issued this same date. Accordingly, the Court LIFTS the

stay previously imposed by this Court and DENIES the petition for writ of mandamus.

See TEX. R. APP. P. 52.8(d).

                                                                     PER CURIAM

Delivered and filed the
28th day of October, 2015.




                                            2